DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because, in figures 1A-2, 5A and 6A-6B See 37 CFR 1.84(n).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, line 7 recites “first data”. It is unclear if the first data is the same as or different from the first data recited in line 5. The “first data”, recited in line 7, is suggested to be changed to --second data-- for clarity. Line 10 recites the limitation “the second data” which lacks antecedent basis. 
Regarding claim 18, line 7 recites “at least one”. It is unclear if the limitation intends to refer to the “at least one motor”, recited in line 3, or the “at least one actuator”, recited in line 4. The “at least one”, recited in line 7, is suggested to be changed to --the at least one actuator-- for clarity.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 3-7, 9, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandler et al. (2017/0071812 A1).
Regarding claim 1, in figures 1-2F and 7 Sandler discloses a system comprising: a powered wheelchair (mobile base power system 705); a user-worn exoskeleton (exoskeleton user interface 745) independently operable from the powered wheelchair 705 (the user-worn exoskeleton 745 operates independently from the powered wheel chair 705 when the powered wheel chair 705 is sent to undergo recharging, see para. [0083]); and a master controller (mobile base control system 700), wherein: the powered wheelchair 705 and the user-worn exoskeleton 745 are communicatively coupled to the master controller 700 (the powered wheelchair 705 and user-worn exoskeleton 745 communicate wirelessly with the master controller 700, see para. [0082]), and the master controller 700 coordinates a plurality of synchronized movements of the powered wheelchair 705 and the user-worn exoskeleton 745 (the master controller 700 coordinates a plurality of synchronized movements of the powered wheelchair 705 and the user-worn exoskeleton 745 including having the powered wheelchair 705 cooperate with the user-worn exoskeleton 745 in assisting the user in sitting to standing and standing to sitting, along with following the user when the user moves with the user-worn exoskeleton 745, see paras. [0063] and [0082]-[0084]).
Regarding claim 3, Sandler discloses that the powered wheelchair 705 further includes a seat portion (upper leg and hip support 130), and the plurality of synchronized movements includes causing the seat portion 130 to rise in a system vertical direction to assist the user when sitting into the powered wheelchair 705 (the 
Regarding claim 4, wherein: the powered wheelchair further includes a seat portion (upper leg and hip support 130), and the plurality of synchronized movements includes causing the seat portion 130 to move to assist a user to stand from a sitting positon (the powered wheelchair 705 performs a plurality of synchronized movements to have the seat portion 130 move to assist a user to stand from a sitting positon, see fig. 1B-1D and paras. [0064] and [0082]-[0084]).
Regarding claims 5-6, Sandler discloses that the master controller 700 receives an input from a user and the master controller 700 coordinates the plurality of synchronized movements based on the input and wherein the input is provided via a user interface selection (the master controller 700 coordinates the plurality of synchronized movements of the powered wheelchair 705 and the user-worn exoskeleton 745 when the user provides input into a user interface selection of the user-worn exoskeleton 745, by remotely inputting commands to master controller 700, see paras. [0059], [0063] and [0082]-[0084]).
Regarding claim 7, Sandler discloses comprising a first group of sensors (mobile base sensors 725), that monitor a positioning of the powered wheelchair 705 and a location of the powered wheelchair 705 (the first group of sensors 725 monitor the current position of the powered wheelchair 705, see para. [0082]).
Regarding claim 9, Sandler discloses a second group of sensors (exoskeleton sensors 735) that monitor a positioning of the user-worn exoskeleton 745 (the second 
Regarding claim 14, in figures 1-2F and 7 Sandler discloses method of controlling a powered wheelchair (mobile base power system 705) and a user-worn exoskeleton (exoskeleton user interface 745) independently operable from the powered wheelchair, the method comprising: receiving, by a master controller (mobile base control system 700), an input from a user (the user provides input into a user interface selection of the user-worn exoskeleton 745, by remotely inputting commands to master controller 700, see paras. [0059], [0063] and [0082]-[0084]), the input corresponding to a particular function (the user provides input corresponding to the powered wheelchair’s 705 movement direction, velocity, acceleration, locking and unlocking in a static position, rising and lowering to assist the user to sit or stand from the powered wheelchair 705, see paras. [0059], [0063] and [0082]-[0084]); obtaining, by the master controller 700, first data corresponding to a positioning and a movement of the user-worn exoskeleton 745 (first data is received from exoskeleton sensors 735 regarding the positioning and movement of the user-worn exoskeleton 745, the first data being sent to the master controller 700, see paras. [0082]-[0084]); obtaining, by the master controller 700, second data corresponding to at least one of a positioning, a movement, or an intended movement of the powered wheelchair 705 (first data is received from mobile base sensors 725 regarding the positioning and movement of the powered wheelchair 705, the second data being sent to the master controller 700, see paras. [0082]-[0084]); and causing, by the processing device, the powered wheelchair 705 and the user-worn exoskeleton 745 to move in a coordinated fashion based on the first data 
Regarding claim 16, Sandler discloses that the powered wheelchair 705 and the user-worn exoskeleton 745 to move in the coordinated fashion comprises causing a seat portion (upper leg and hip support 130) of the powered wheelchair 705 to raise (the powered wheelchair 705 performs a plurality of synchronized movements to have the seat portion 130 vertically rise to assist a user to stand from a sitting positon, see fig. 1B-1D and paras. [0064] and [0082]-[0084]).
Regarding claim 17, Sandler discloses that the input from the user is provided via a user interface selection (the master controller 700 coordinates the plurality of synchronized movements of the powered wheelchair 705 and the user-worn exoskeleton 745 when the user provides input into a user interface selection of the user-worn exoskeleton 745, by remotely inputting commands to master controller 700, see paras. [0059], [0063] and [0082]-[0084]).
Regarding claim 18, in figures 1-2F and 7 Sandler discloses a system comprising: a master controller (mobile base control system 700), motors (mobile base power system 705 and propulsive motors 720); an actuator (exoskeleton user interface 745), the motors 705/720 is independent from the actuator 745, wherein: the master controller 700 controls the movement of the motors 705/720 and the actuator 745 to 
Regarding claim 19, in figures 1-2F and 7 Sandler discloses that the master controller 700 coordinates a plurality of synchronized movements between the motors 705/720 and the actuator 745 (the master controller 700 coordinates a plurality of synchronized movements of the motors 705/720 and the actuator 745 including having the motors 705/720 cooperate with the actuator 745 in assisting the user in sitting to standing and standing to sitting, along with following the user when the user moves with the actuator 745, see paras. [0063] and [0082]-[0084]).
Regarding claim 20, in figures 1-2F and 7 Sandler discloses that the master controller 700 receives an input from a user and the master controller coordinates a plurality of synchronized movements between the motors 705/720 and the actuator 745 based on the input (the master controller 700 coordinates the plurality of synchronized movements of the motors 705/720 and the actuator 745 when the user provides input into a user interface selection of the actuator 745, by remotely inputting commands to master controller 700, see paras. [0059], [0063] and [0082]-[0084]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler et al. as applied to claims 1 and 14 above, and further in view of Krebs et al. (2007/0270723 A1).
Regarding claim 2, Sandler does not disclose that the plurality of synchronized movements includes causing the powered wheelchair to act as a guide to a user who is walking while being assisted by the user-worn exoskeleton.
In figures 1-3, 10-13 and 20 Krebs teaches that a plurality of synchronized movements includes causing a powered wheelchair 100 to act as a guide to a user who is walking while being assisted by a user-worn exoskeleton 20 (the powered wheelchair 100 includes a steering system that guides a user along a pre-planned or random path while the user is assisted to walk with the user-worn exoskeleton 20, see paras. [0024]-[0025], [0036]-[0037] and [0051]-[0052]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sandler’s master controller to have the powered wheelchair act as a guide to a user as taught by Krebs to challenge the user with training routines having different walking paths to assist in improving the user’s walking ability.  
Regarding claim 15, Sandler does not disclose causing the powered wheelchair and the user-worn exoskeleton to move causing the powered wheelchair acts as a guide to a user who is walking while being assisted by the user-worn exoskeleton.
In figures 1-3, 10-13 and 20 Krebs teaches a step of causing a powered wheelchair 100 and a user-worn exoskeleton 20 to move causing the powered wheelchair 100 acts as a guide to a user who is walking while being assisted by the user-worn exoskeleton 20 (the powered wheelchair 100 includes a steering system that .  
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sandler et al. as applied to claim 1 above, and further in view of Dean et al. (2019/0049977 A1).
Regarding claim 8, Sandler discloses that the first group of sensors 725 includes location sensors (the first group of sensors 725 disclose the position of the powered wheelchair 705 and send the position of the powered wheelchair 705 to the master controller 700 to assist the user in viewing the location of the powered wheelchair 705, see paras. [0082]-[0084]).
If in doubt that Sandler discloses that the first group of sensors includes location sensors, in figure 6 Dean teaches that a powered wheelchair 18b has location sensors (the location sensors are image sensors that provide the user with the location of the powered wheelchair 18b, see paras. [0176] and [0235]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sandler’s first group of sensors to be location sensors as taught by dean to allow the powered wheelchair to more accurately maneuver through obstacles, see paras. [0036] and [0137] of Dean. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler et al. as applied to claim 1 above, and further in view of Dean et al. (2019/0049977 A1).
Regarding claims 10-11, Sandler does not disclose a plurality of cameras coupled to the powered wheelchair and the plurality of cameras provide images corresponding to an area surrounding the powered wheelchair.
In figure 6 Dean teaches that a powered wheelchair 18b has a plurality of cameras coupled to the powered wheelchair 18b and the plurality of cameras provide images corresponding to an area surrounding the powered wheelchair 18b (the plurality of cameras are image sensors that provide image images corresponding to an area surrounding the powered wheelchair, see paras. [0176] and [0235]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sandler’s powered wheelchair to have a plurality of cameras as taught by dean to allow the powered wheelchair to more accurately maneuver through obstacles, see paras. [0036] and [0137] of Dean.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler et al. as applied to claim 1 above, and further in view of Dalley et al. (2019/0105215 A1).
Regarding claims 12-13, Sandler does not disclose that the user-worn exoskeleton further comprises one or more features for identifying the user-worn exoskeleton and image data corresponding to the one or more features is used by the master controller to identify and connect to the user-worn exoskeleton.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ulrich et al. (6,462,656 B2) is cited to show a hospital ID system using I.R. sensors.
Flaherty et al. (2006/0149338 A1) is cited to show a walker having a safety routine that guides user in providing alarm to help user avoid obstacles.
Dixon et al. (2013/0253291 A1) is cited to show a R.F.I.D. code on a therapeutic device.
Yamada et al. (2018/0235832 A1) is cited to show a robot to guide the user around at a speed based on the user’s movement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TU A VO/Primary Examiner, Art Unit 3785